PER CURIAM.
On consideration of petition for leave to file herein petition for writ of prohibition, mandamus, injunction, or other relief, It is
Ordered by the Court that leave to file the petition be, and it is hereby, granted, and that the petition for writ of prohibition, mandamus, injunction, or other relief be, and it is hereby, denied.
In denying the petition for the writ in the above-entitled matter we are of the opinion that the orderly administration of justice will be better served by our declining to exercise appellate jurisdiction in the mode desired. Admittedly petitioner has his remedy by appeal, and we see no reason why that remedy is not altogether adequate in the circumstances of this case. Cf. In re Chapman, 156 U..S. 211, 15 S.Ct. 331, 39 L.Ed. 401; United States ex rel. Deffer v. Kimball, 7 App.D.C. 499; and see Note (1942) 141 A.L.R. 1262 et seq. We accordingly express no opinion on the point involved.